teo-lS
                                ELECTRONIC RECORD




COA #      12-14-00335-CR                        OFFENSE:        3


           Donnie Dale Carr v. The State of
STYLE:     Texas                                 COUNTY:         Smith

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    7th District Court


DATE: 6/30/2015                    Publish: NO   TC CASE #:      007-0863-14




                         IN THE COURT OF CRIMINAL APPEALS


          Donnie Dale Carr v. The State of
STYLE:    Texas                                       CCA#:            3 30-AT
         M>PEL(-AMr\*>                Petition        CCA Disposition:
FOR DISCRETIONARY.REVIEW IN CCA IS:                   DATE:
     f{vfyu/                                          JUDGE:

DATE: A/9V 2.C.
             ^-
                <20M>                                 SIGNED:                         PC:_

JUDGE:       /3=-                                     PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD